                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

KAREN POOLE,                                       §
                                                   §
        Plaintiff,                                 §
                                                   §
v.                                                 §          2:19-CV-23-Z-BR
                                                   §
AXA EQUITABLE LIFE INSURANCE                       §
COMPANY, AXA EQUITABLE                             §
AGRIFINANCE, LLC, and BRAD                         §
COTTRELL, Individually,                            §
                                                   §
       Defendants.                                 §

                                              ORDER

       On January 9, 2020, the United States Magistrate Judge entered findings and conclusions

(ECF 49) on Defendant AXA Equitable AgriFinance, LLC’s (“AgriFinance”) Motion to Dismiss

(ECF 44). The Magistrate Judge recommends that AgriFinance’s Motion to Dismiss be

GRANTED. No objections to the supplemental findings, conclusions, and recommendation have

been filed. After making an independent review of the pleadings, files, and records in this case,

and the findings, conclusions, and recommendation of the Magistrate Judge, the Court concludes

that the findings and conclusions are correct. It is therefore ordered that the findings, conclusions,

and recommendation of the Magistrate Judge are ADOPTED. Defendant’s Motion to Dismiss

(ECF 44) is GRANTED.

         SO ORDERED.

         February 14, 2020.



                                                Matthew J. Kacsmaryk
                                                UNITED STATES DISTRICT JUDGE
